 1

 2

 3

 4                         IN THE UNITED STATES DISTRICT COURT FOR THE
 5                                   EASTERN DISTRICT OF CALIFORNIA
 6
                                                    ) No. 1:19-cr-00066-JDP
 7   UNITED STATES OF AMERICA,                      )
                                                    ) ORDER OF RELEASE
 8                     Plaintiff,                   )
                                                    )
 9            vs.                                   )
                                                    )
10   Lawrence Guzzino,                              )
                                                    )
11                     Defendant.                   )
12

13            The above-named defendant having been sentenced on October 24, 2019 to 30 days
14   (TIME SERVED),
15            IT IS HEREBY ORDERED that the defendant shall be released FORTHWITH.
16
     IT IS SO ORDERED.
17

18
     Dated:         March 16, 2020
19                                                    UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28




                                            Order of Release - 1
